                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI

EVA WILSON,                                                )
                                                           )
                      Plaintiff,                           )
v.                                                         )          Case No.:
                                                           )
IMPERIAL TRADING CO., LLC., d/b/a                          )
IMPERIAL SUPER REGIONAL DISTRIBUTOR                        )
Serve Registered Agent:                                    )   JURY TRIAL DEMANDED
       CT CORPORATION SYSTEM                               )
       120 So. Central Avenue                              )
       Clayton, Missouri 63105                             )
                                                           )
                      Defendant.                           )


                                        COMPLAINT

       COMES NOW Plaintiff Eva Wilson, by and through her undersigned attorney, and in

support of her claims against Defendant Imperial Trading Co., LLC d/b/a Imperial Super

Regional Distributor, states and alleges as follows.

                                   STATEMENT OF THE CASE

       1.       Plaintiff alleges herein that, during her employment with Defendant Imperial

Trading Co., LLC d/b/a Imperial Super Regional Distributor (“Imperial”), the Defendant

violated her rights under the Family and Medical Leave Act (“FMLA”), in violation of 29

U.S.C. § 2601, et seq. Plaintiff further alleges against Defendant claims for Negligent Hiring,

Supervision, and Training, and Negligence Per Se for their handling of Plaintiff’s leave matter.

       2.       Plaintiff seeks compensatory damages, liquidated damages, punitive damages,

lost wages, general emotional distress damages, pre-judgment interest, post-judgment interest,

attorneys’ fees and costs, and any other remedy this Court determines to be fair, proper, and

equitable.



            Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 1 of 12
                                            PARTIES

       3.       Plaintiff is, and at all relevant times was, a resident of Gower, Missouri.

       4.       Defendant Imperial Trading Co., LLC, is and at all relevant times was a foreign

limited liability company formed under the laws of Louisiana, authorized to do business and

doing business in the State of Missouri, and having a registered agent at 120 So. Central

Avenue in Clayton, Missouri.

       5.       Upon information and belief, Imperial Super Regional Distributor is, and at all

relevant times was, a fictitious entity owned and operated by Imperial Trading Co., LLC.

       6.       At all relevant times, Defendant Imperial Trading Co., LLC, operated Imperial

Super Regional Distributor by virtue of employing Plaintiff from her home located in Gower,

Missouri.

       7.       At all relevant times, Defendant Imperial Trading Co., LLC, conducted business

in the state of Missouri by employing Plaintiff from her home in Gower, Missouri.

       8.       At all relevant times, all references to the Defendant herein shall include any

predecessor or parent or division or subsidiary for whose acts and omissions the named

Defendant is liable.

       9.       All the actions and omissions described herein were accomplished by Defendant

itself or by its agents, employees, or servants, including those servants named herein, all within

the course and scope of their relationship with Defendant.




                                                 2

            Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 2 of 12
        10.     All acts or failures to act attributed to Defendant herein are acts or failures to

act by employees, servants, or agents of Defendant, acting within the course and scope of its

said employment or agency and/or the said actions were expressly authorized and/or ratified

by Defendant, thus making Defendant liable for said actions under the doctrine of respondeat

superior.

        11.     At all relevant times, all individuals mentioned herein were employed by

Defendant and were acting within the scope of their employment and/or on behalf of

Defendant, and/or their conduct was approved, encouraged, and/or ratified by Defendant,

thereby making Defendant responsible for the above-mentioned conduct under a theory of

respondeat superior.

                                 JURSIDICTION AND VENUE

        12.     The jurisdiction of this Court in invoked under the FMLA, 29 U.S.C. § 2601, et

seq., more specifically 29 U.S.C. § 2617(a)(2). Additionally, this Court has subject matter

jurisdiction over this dispute pursuant to 28 U.S.C. § 1331, as this cause of action arises under

statutes of the United States.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events, occurrences, and omissions that give rise to this cause

of action occurred in this judicial district, and pursuant to 28 U.S.C. § 1391(b)(1) and (c)(1)

because Defendant employed Plaintiff in this district and, thus, operates and conducts its

regular business in this district, and therefore is subject to personal jurisdiction within this

judicial district.




                                                 3

            Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 3 of 12
                                    ALLEGATIONS OF FACT

       14.    Plaintiff became employed by and began working for Defendant with in or

around June 2015, as Imperial Super Regional Distributor account manager/sales

representative for the Missouri and Kansas sales territory.

       15.    Upon hire, Plaintiff was provided training in the state of Missouri for her

position with Defendant.

       16.    At all times relevant to this Complaint, Plaintiff was an employee of Defendant

and performed her work for Defendant from her home in Gower, Missouri.

       17.    Upon information and belief, Plaintiff was a valued and accomplished employee

for Defendant.

       18.    From the time of her hire until her termination from employment with

Defendant, in Plaintiff’s role as account manager/sales representative Plaintiff was never

advised that she was required to travel overnight for work.

       19.    Defendant offered FMLA leave to all employees.

       20.    Defendant offered FMLA leave to Plaintiff.

       21.    On or about February 24, 2017, Plaintiff requested to take FMLA leave to care

for her mother, who had a serious health condition.

       22.    Plaintiff’s FMLA leave began on February 27, 2017.

       23.    Upon Plaintiff’s request, Plaintiff was granted FMLA leave by Defendant, with

her FMLA leave to begin, and it did begin, on February 27, 2017.

       24.    Plaintiff’s anticipated return date following FMLA leave was May 15, 2017.




                                               4

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 4 of 12
       25.    On or about May 1, 2017, Plaintiff began calling and emailing her superiors to

advise she would be returning to work on May 15, 2017, and inquiring about her accounts.

She received no response to her said emails or phone calls.

       26.    On or about May 10, 2017, Plaintiff was advised by Cheryl Analla that she was

being terminated for having exhausted her FMLA leave, and that if she wanted to return, her

position now required her to travel overnight to perform her job responsibilities. Plaintiff

explained that she had not exhausted her leave and was scheduled to return on May 15, 2017,

and further, that overnight travel was never part of her position or job responsibilities when

hired or before taking FMLA leave.

       27.    At all relevant times, Plaintiff complied with all of Defendant’s proper policies

and procedures for using or taking FMLA leave.

       28.    At all times, Plaintiff appropriately communicated with Defendant about her

FMLA approved leave and anticipated return therefrom.

       29.    Upon information and belief, Plaintiff had not exhausted her FMLA leave

period as of the date she was terminated, on May 10, 2017.

       30.      Upon information and belief, the new overnight travel requirement invented

by Defendant was specific to Plaintiff, and was not part of Plaintiff’s job responsibilities.

Moreover, this new policy had no practical or business justification, and was intended solely

to make it more difficult for Plaintiff to properly utilize her FMLA leave time and/or to return

from using her FMLA leave.




                                               5

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 5 of 12
       31.     At all relevant times, Plaintiff has complied with, or attempted to comply with,

all of Defendant’s reasonable and appropriate requests in an effort to be returned to work.

       32.     Plaintiff was terminated from her position and not permitted by Defendant to

return to work following her authorized FMLA leave.

       33.     Defendant inappropriately and unjustifiably continues to prohibit Plaintiff from

returning to work.

                                          COUNT I
                                    VIOLATION OF FMLA
                                    29 U.S.C. § 2601, et seq.

       34.     Plaintiff incorporates all the preceding paragraphs and allegations by reference

as though fully set forth herein.

       35.     Plaintiff was employed by Defendant.

       36.     Defendant is a covered employer as defined by 29 U.S.C. § 2601 et seq. and

29 U.S.C. § 2611(4)(A), as it is private sector employer, engaged in commerce, and employs

50 or more employees.

       37.     Plaintiff worked for the Defendant for at least 12 months.

       38.     Plaintiff worked for Defendant from her home and reported to Defendant at a

location where 50 or more employees of Defendant worked within 75 miles.

       39.     Plaintiff was employed by Defendant and worked more than 1250 hours in the

12 months prior to her request for FMLA leave.

       40.     As an employee of Defendant, Plaintiff was eligible for FMLA leave, as defined

by 29 U.S.C. § 2601, et seq., and 29 U.S.C. § 2611(2)(A)-(B).




                                               6

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 6 of 12
       41.    In the year 2017, Plaintiff’s mother suffered from a serious medical condition

that required continuing treatment by health care providers.

       42.    Defendant was aware of Plaintiff’s mother’s serious medical condition.

       43.    As a result of Plaintiff’s mother’s condition, it was necessary for Plaintiff to

provide full-time in-home care, transportation, and comfort to her mother at all relevant times.

       44.    Under the FMLA, Plaintiff was entitled to take FMLA leave to accommodate

for her mother’s needs.

       45.    In the 12 months preceding her termination, Plaintiff did not exceed 12 work

weeks of FMLA leave.

       46.    An eligible employee who takes FMLA leave is protected from retaliation or

other harassing or discriminatory treatment.

       47.    The FMLA makes it unlawful for any employer to interfere with, restrain, or

deny the exercise of any right provided by the FMLA.

       48.    Plaintiff’s termination from Defendant’s employ was a consequence of her

attempt to exercise her rights under the FMLA.

       49.    Defendant lacked good faith in its treatment of Plaintiff for exercising her rights

under the FMLA.

       50.    Defendant was not entitled to terminate Plaintiff for exercising her rights under

the FMLA, or to require Plaintiff’s return to employment to be subject to different conditions

than those existing prior to her exercising her FMLA rights and, thus, the Defendant’s said

conduct was improper and in violation of the FMLA.




                                               7

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 7 of 12
         51.   Defendant deprived, interfered with, restrained, and/or denied Plaintiff of her

rights under the FMLA, and/or Defendant retaliated against Plaintiff, by terminating Plaintiff

from her position in response to her use of and/or request for FMLA leave.

         52.   The treatment of Plaintiff by Defendant under the circumstances set out herein

is and was prohibited by the FMLA.

         53.   Defendant’s actions against and treatment of Plaintiff were those which a

reasonable employee would have found materially adverse.

         54.   The FMLA makes it unlawful for an employee’s use of FMLA leave to result

in the loss of any employment benefit which accrued prior to the start of the employee’s FMLA

leave.

         55.   The Family and Medical Leave Act prohibits employers from discriminating

against employees for exercising their rights under the Act. 29 U.S.C. §§ 2612, 2615(a)(2)

(2000).

         56.   Specifically, Defendant retaliated against Plaintiff for taking FMLA leave by

refusing to return Plaintiff to her position and by terminating Plaintiff’s employment without

cause.

         57.   Defendant discriminated against Plaintiff and retaliated against her for

exercising her rights under the FMLA.

         58.   A causal connection exists between Plaintiff’s protected FMLA activity and the

adverse employment actions taken by Defendant.




                                              8

           Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 8 of 12
       59.     The reasons given by Defendant for the misconduct toward Plaintiff and her

termination were pretext to cover up their unlawful and retaliatory motives.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on

Count I of this Complaint, as follows:

               A.     Award Plaintiff damages in an amount equal to any wages, salary,
                      employment benefits, and other compensation and/or benefits denied or
                      lost to Plaintiff by reason of the violation of the FMLA, and interest on
                      the same amounts;

               B.     Award Plaintiff liquidated damages equal to the sum of the amount of
                      any wages, salary, employment benefits, and other compensation denied
                      or lost to Plaintiff and the interest on that amount;



               C.     Award Plaintiff such equitable relief as may be appropriate, including
                      employment and promotion;

               D.     Award Plaintiff reasonable attorneys’ fees, reasonable expert witness
                      fees, and other costs of this action; and

               E.     Award such other and further relief as to the court deems just and
                      equitable.


                                  COUNT II
                 NEGLIGENT HIRING, SUPERVISION, AND TRAINING

       60.     Plaintiff incorporates all the preceding paragraphs and allegations by reference

as though fully set forth herein.

       61.     Defendant owed a legal duty to the Plaintiff to use ordinary care in hiring,

training, supervising, and retaining its agents and employees, specifically Cheryl Analla and

Eric Todd, and each of them, so as to protect the Plaintiff and others against any unreasonable

risks of harm while said employees were acting within the course and scope of their

employment with Defendant.
                                               9

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 9 of 12
       62.     Defendant breached said duty in failing to reasonably hire, train, supervise, and

retain its agents and employees, specifically Cheryl Analla, Eric Todd, and each of them

regarding the handling of employee requests for FMLA leave or use of FMLA leave.

       63.     Defendant knew or should have known that its conduct, and that of its

employees, in the handling of these matters involving the Plaintiff, all as set forth herein,

involved an unreasonable risk of causing the Plaintiff damage, including, inter alia, lost wages

and benefits, and garden variety emotional distress.

       64.     As a direct result of the actions and omissions of Defendant, through its agents

and employees, the Plaintiff has been damaged as set forth herein.

       65.     The actions, conduct, and omissions of the Defendant, through its agents and

employees, were committed with complete indifference to or in conscious disregard for the

safety and well-being of the Plaintiff, and by virtue of the attitude and conduct of the

Defendant, the Plaintiff is entitled to exemplary or punitive damages in an amount that will

properly punish the Defendant and deter it and others from like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on

Count II of this complaint, for an award of compensatory and punitive damages, for pre-and

post-judgment interest and costs expended, and for other and further relief as the Court deems

necessary in the interests of justice.




                                               10

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 10 of 12
                                        COUNT III
                                    NEGLIGENCE PER SE

       66.     Plaintiff incorporates all the preceding paragraphs and allegations by reference

as though fully set forth herein.

       67.     At all relevant times, Defendant was obligated under the law or otherwise agreed

to operate in compliance with federal and state statutes, acts, regulations, codes and standards,

including but not limited to the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.

       68.     Defendant violated these statutes, acts, regulations, codes and standards in its

dealings with Plaintiff, as alleged herein.

       69.     The Plaintiff is a member of the class of persons intended to be protected by

these statutes, acts, regulations, codes and standards.

       70.     The injuries and damages incurred by the Plaintiff are of the type that these

statutes, acts, regulations, codes and standards were designed to prevent.

       71.     The violation of the statutes, acts, regulations, codes, and standards was a

proximate cause of the injuries and damages incurred by Plaintiff.

       72.     These statues, acts, regulations, codes, and standards allow for the private

enforcement of same.

       73.     As a direct result of the actions and omissions of Defendant, through its agents

and employees, the Plaintiff has been damaged as set forth herein.

       74.     The actions, conduct, and omissions of Defendant, through its agents and

employees, were committed with complete indifference to or in conscious disregard for the

safety and well-being of the Plaintiff, and by virtue of the attitude and conduct of Defendant,




                                               11

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 11 of 12
the Plaintiff is entitled to exemplary or punitive damages in an amount that will properly punish

Defendant and deter it and others from like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on

Count III of this complaint, for an award of compensatory and punitive damages, for pre-and

post-judgment interest and costs expended, and for other and further relief as the Court deems

necessary in the interests of justice.

                                 DEMAND FOR JURY TRIAL

       Plaintiff requests a jury trial on all questions of fact raised in this Complaint.


                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Missouri, as the place of trial.


                                             By:    /s/ Sophie Woodworth
                                             Sophie Woodworth, MO #49383
                                             HOLMAN SCHIAVONE, L.L.C.
                                             4600 Madison, Suite 810
                                             Kansas City, MO 64112
                                             816-283-8738 FAX: 816-283-8738
                                             swoodworth@hslawllc.com
                                             ATTORNEY FOR PLAINTIFF




                                                12

         Case 5:19-cv-06061-HFS Document 1 Filed 05/09/19 Page 12 of 12
